*288MEMORANDUM **
Ricardo Lozano Ortiz, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ denial of his application for cancellation of removal based on his failure to establish the requisite hardship to his lawful permanent resident wife and their United States citizen children.
We lack jurisdiction to consider petitioner’s challenge to the BIA’s nonreviewable discretionary determination that there was insufficient evidence to establish the requisite hardship to his qualifying relatives. See Fernandez v. Gonzales, 439 F.3d 592, 601-03 (9th Cir.2006).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.